 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   SANDRA NARANJO,                                  No. 1:21-cv-00386-DAD-JLT
12                      Plaintiff,
13           v.                                       ORDER REMANDING ACTION TO THE
                                                      KERN COUNTY SUPERIOR COURT
14   FCA US, LLC,                                     PURSUANT TO THE STIPULATION OF
                                                      THE PARTIES
15                      Defendant.
                                                      (Doc. No. 11)
16

17

18           On May 4, 2021, the parties stipulated to remand of this action to the Kern County

19   Superior Court, where this action was originally filed. (Doc. No. 11.) Accordingly, and pursuant

20   to the parties’ stipulation, this action is remanded to the Kern County Superior Court. All

21   pending motions in this action are hereby terminated. The Clerk of the Court is directed to close

22   this case.

23   IT IS SO ORDERED.
24
         Dated:    May 5, 2021
25                                                        UNITED STATES DISTRICT JUDGE

26
27

28
                                                      1
